United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-13145 Jones Lang LaSalle Incorporated (Exact name of registrant as specified in its charter) Maryland 36-4150422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Randolph Drive, Chicago, IL 60601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 312/782-5800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock (par value $0.01) as of the close of business on July 26, 2007 was 37,421,907 which includes 4,970,232 shares held by a subsidiary of the registrant. 1 Table of Contents Part I Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Earnings for the three and six months ended June 30, 2007 and 2006 4 Consolidated Statement of Shareholders’ Equity for the six months ended June 30, 2007 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 Part II Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Share Repurchases 31 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 36 2 Part I Financial Information Item 1. Financial Statements JONES
